
Exhibit 10.3

Exhibit B to Employment Agreement




June __, 2011


Mr. Mark G. Sander
 
RE:           Letter Agreement dated June__, 2011, Restricted Stock Number
[___________]
Grant of Restricted Stock (the "Agreement")


Dear Mark:


I am pleased to advise you that on June [  ], 2011 (the "Date of Grant"), and
pursuant to the First Midwest Bancorp, Inc. Omnibus Stock and Incentive Plan, as
Amended (the "Plan"), the Compensation Committee (the "Committee") of the Board
of Directors of First Midwest Bancorp, Inc. (the "Company") has approved a grant
to you of a "Restricted Shares Award” (the "Award").  The Award provides you
with the opportunity to earn [_________]1 shares of the Company's common Stock,
$0.01 par value per share (“Common Stock”).


The Award is subject to the terms and conditions of the Plan, including any
Amendments thereto, which are incorporated herein by reference, and to the
following provisions:


(1)
Award



(a)  
The Company hereby grants to you an Award of [______] shares of Common Stock,
subject to the restrictions and other conditions set forth herein.  Such shares
are referred to in this Letter Agreement as the “Restricted Shares.”  Restricted
Shares may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated subject to Sections (2), (3) and (4).  Within a reasonable time
after the date of this Award, the Company shall instruct its transfer agent to
establish a book entry account representing the Restricted Shares in your name
effective as of the Date of Grant, provided that the Company shall retain
control of such account until the Restricted Shares have become vested in
accordance with the Award.



(b)  
As promptly as practical after the date on which a portion or all of the
Restricted Shares vest under this Agreement, and after receipt of any required
tax withholding under Section 8, the Company shall instruct the transfer agent
to transfer the number of vested Restricted Shares (less any shares withheld in
satisfaction of tax withholding obligations under Section 8, if any) to an
unrestricted account over which only you have control.



(2)
Restrictions; Vesting.



Except as otherwise provided in Sections (3) and (4), the Restricted Shares
shall vest and become transferable only if you continue in the employment of the
Company or any of its subsidiaries up to the applicable vesting date.  The
Restricted Shares will vest and become transferable on December 31, 2011,
subject to your commitments in Section (12) below.



--------------------------------------------------------------------------------

 
1 $400,000 divided by grant date closing price
 
This Letter Agreement constitutes part of a prospectus covering securities that
have been registered under the Securities Act of 1933, as amended.

 
1

--------------------------------------------------------------------------------

 
 
(3)
Termination of Employment



If your employment with the Company or any of its subsidiaries terminates due to
your death or Disability or discharge by the Company without Cause or your
resignation for Good Reason (in either case as defined in your June __, 2011
Employment Agreement with the Company), all restrictions on any unvested
Restricted Shares will lapse, the dividends credited to you pursuant to Section
7 will become payable, all such unvested Restricted Shares will become
immediately vested and transferable in full and the provision of Section 1(b)
shall apply.  If your employment with the Company or any of its subsidiaries
terminates for any other reason prior to the full vesting of the Restricted
Shares, all dividends credited to you pursuant to Section 7 and non-vested
Restricted Shares shall be immediately forfeited and all your rights hereunder
shall terminate.


(4)
Merger, Consolidation or Change in Control



In the event of a Change in Control, all restrictions on the Restricted Shares
will lapse, the dividends credited to you pursuant to Section 7 will become
payable, the Restricted Shares shall be vested and fully transferable and the
provisions of Section 1(b) shall apply.  For purposes of this Letter Agreement,
“Change in Control” shall be as defined in Section 14 of the Plan, provided that
notwithstanding the provisions of Section 14(c) of the Plan relating to
stockholder approval of a transaction constituting a Business Combination (as
defined in Section 14(c)), a Change in Control with respect to a Business
Combination shall not occur prior to the date of consummation of such
transaction.


(5)
Non-Transferability



Subject to the terms of this Agreement, this Award is personal to you and, until
vested and transferable hereunder, may not be sold, transferred, pledged,
assigned or otherwise alienated, otherwise than by will or by the laws of
descent and distribution.


(6)
Securities Law Restrictions



You understand and acknowledge that applicable securities laws govern and may
restrict your right to offer, sell, or otherwise dispose of any Common Stock
received under the Award.


Executive Officers of the Company subject to the two (2) day reporting rules of
Section 16(a) and short-swing profit recovery rules of Section 16(b) of the
Securities Exchange Act of 1934 should consult the Company's Corporate Secretary
prior to selling any such shares.


Additional information regarding these rules can be found in the Plan's "Summary
Description" and the document entitled "General Information Regarding Restricted
Share Grants".


(7)           Stockholder Rights


Upon the effective date of the book entry pursuant to paragraph (1), you shall
have the right to vote the Restricted Shares represented by the Award.
 


In the event the Company declares the payment of a cash dividend or a stock
dividend (as defined in Section 305 of the Internal Revenue Code of 1986, as
amended) on the Common Stock with a record date occurring during the Award’s
vesting period, you shall be credited with a dollar
 
2

--------------------------------------------------------------------------------

 
amount equal to the amount of the dividend paid on the Restricted Shares held by
you as of the close of business on the record date for such dividend.  The
Company will hold all such dividends until the Award vests in full and such
amounts shall be paid to you only upon completion of the full vesting period
when the restrictions lapse. Subject to the provisions of Sections 3 and 4
above, in the event your employment with the Company terminates prior to full
vesting of the Award, dividends held by the Company and credited to you will be
forfeited.

(8)           Withholding


You shall pay all applicable federal, state and local income and employment
taxes (including taxes of any foreign jurisdiction) which the Company is
required to withhold at any time with respect to the Restricted Shares, which
will generally occur as the Restricted Shares vest, when cash dividends are paid
prior to the time the Restricted Shares vest, or as of the date of grant if you
file an election under Section 83(b) of the tax code.  Withholding with respect
to cash dividends will be paid through withholding from your next normal payroll
check.  Payment of withholding upon vesting of the shares will be accomplished
through withholding by the Company of Restricted Shares then vesting under this
Award with a value equal to such minimum statutory withholding amount.  Shares
withheld as payment of required withholding shall be valued at Fair Market Value
on the date such withholding obligation arises.  Payment of withholding as a
result of an 83(b) election must be made by you to the Company in cash or by
delivering previously-acquired shares with a Fair Market Value equal to the
required withholding.


(9)
Tax Consequences



Information regarding federal tax consequences of the Award can be found in the
Plan's "Summary Description", and the document entitled "General Information
Regarding Restricted Share Grants".  You are strongly encouraged to contact your
tax advisor regarding such tax consequences as they relate to you.


(10)
Employment; Successors



Nothing herein confers any right or obligation on you to continue in the
employment of the Company or any subsidiary or shall affect in any way your
right or the right of the Company or any subsidiary, as the case may be, to
terminate your employment at any time.  Nothing herein shall create any right
for you to receive, or obligation on the part of the Company to grant to you,
any future Awards under the Plan.  This Agreement shall be binding upon, and
inure to the benefit of, any successor or successors of the Company.


(11)
Conformity with Plan



(a)  
The Award is intended to conform in all respects with the Plan.  Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan.  By executing and returning the enclosed Confirmation of
Acceptance of this Letter Agreement, you agree to be bound by all the terms
hereof and of the Plan.  Except as otherwise expressly provided herein, all
definitions stated in the Plan shall be fully applicable to this Letter
Agreement.


 
(b)  
Any action taken or decision made by the Compensation Committee of the Company’s
Board of Directors arising out of or in connection with the construction,
administration, interpretation or effect of this Agreement or the Plan, shall
lie within sole and absolute discretion, as the case may be, and shall be final,
conclusive and binding on you and all

 
 
3

--------------------------------------------------------------------------------

 
 
 
persons claiming under or through you.  This Agreement shall be binding upon
your heirs, executors, administrators and successors.


 
(c)  
This Agreement shall be construed and interpreted in accordance with the laws of
the State of Delaware.



(12)           Post-Vesting Holding Period; Clawback.


 
(a)
For a period of twelve (12) months after the Restricted Shares vest, you agree
to hold and remain the sole owner of, and to not transfer or otherwise reduce
your risk with respect to such Restricted Shares. This post-vesting holding
period requirement (i) will not apply to prevent withholding of Restricted
Shares under Section (8) above, and (ii) will cease upon your death, Disability,
discharge by the Company without Cause, voluntary termination of employment for
Good Reason or a Change in Control.



 
(b)
In the event (i) you voluntarily terminate your employment (other than for “Good
Reason”) or are terminated for “Cause” after vesting of the Restricted Shares on
December 31, 2011, and (ii) you provide any services, directly or indirectly,
with respect to products or services which are “competing products or services”
or breach any of your obligations under your Employment Agreement, in each case,
prior to January 1, 2013, then, upon written demand from the Company, you shall
repay to the Company a cash sum equal to the fair market value of the net
after-tax number of Restricted Shares in which you vested.  Such fair market
value shall be determined as of the date the Restricted Shares vested. For
purposes of this Letter Agreement, a “competing product or service” is a product
or service which is offered by any banking or financial institution within the
Market Area that competes with a product or service provided by the Company or
its subsidiaries as of the date of your termination of employment. For purposes
of this Letter Agreement, “Good Reason” and “Cause” shall have the meaning set
forth in your Employment Agreement and “Market Area” shall have the meaning set
forth in your Employment Agreement for purposes of clauses (a) and (b) of
Section 15 thereof.



To confirm your understanding and acceptance of the Award granted to you by this
Letter Agreement, please execute and return in the enclosed envelope the
following enclosed documents:  (a) the "Beneficiary Designation Form" and (b)
the Confirmation of Acceptance endorsement of this Letter Agreement. The
original copy of this Letter Agreement should be retained for your permanent
records.


If you have any questions, please do not hesitate to contact the Equity
Compensation Administrator of First Midwest Bancorp, Inc. at (630) 875-7272.


Very truly yours,


/s/ Michael L. Scudder

 
Michael L. Scudder
President and Chief Executive Officer
First Midwest Bancorp, Inc.





 
4

--------------------------------------------------------------------------------

 
